DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 17 are objected to because of the following informalities:  
Claims 5 and17 recite the inadvertent drafting error of "an third flange." The Examiner submits that this should be "a third flange."
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is indefinite because 1) one of ordinary skill in the art is unable to ascertain if the orientable nozzle is a subcomponent of the extruder and 2) the introduction of "an orientable nozzle" together and  "a nozzle"  together with the first indefinite issue identified above claim's subsequent use of "the nozzle" is unduly confusing. The Applicant's Representative is invited to First, the Examiner separating different structural limitations or concepts (umbrellas of structural ideas) with semicolons. Thereafter, the same may be elaborated upon with use of commas various sub features. This is the heart of how the Applicant claims the additive manufacturing system in claims 16 –20. However, claim 16's recitation of "an extruder mounted to the vertical ram, the extruder having a motorized screw connected to an automatic material feed system, and an orientable nozzle" his troublesome. These two commas are confusing. On one hand, it seems that the ", the extruder having a motorized screw connected to an automatic material feed system, " was intended to be set separate entire limitation. This would arrive at " an extruder mounted to the vertical ram …and orientable nozzle" which is plainly read to require that the orientable nozzle to be at a structural limitation distinct from the extruder. Again, this is desired, the Examiner recommends separating the independent structural limitations with semi colons. On the other hand, if the Applicant intends the orientable nozzle to be a subcomponent of the extruder, the Examiner recommends reciting "an extruder mounted to the vertical ram, the extruder having a motorized screw connected to an automatic material feed system and an orientable nozzle. Further, ordinary skill in the art could consider the second, to be in Oxford comma which only adds confusion. Second, claim 16 introduces "an orientable nozzle" and "a nozzle" and thereafter references one of the two with "the nozzle" later on. This limitation standing on its own may have been objected to. However, in view of the other ambiguity surrounding the orientable nozzle identified above, these concerns are included in the rejection herein. The Examiner recommends using "orientable nozzle assembly" and "the nozzle" because it clearly establishes that the nozzle is a subcomponent of the overall nozzle assembly. 
	Claims 17 – 20 are rejected for the same reasons via their dependency on claim 16.
	Claim 20 recites "the nozzle." This limitation is indefinite because it references the indefinite subject matter identified the above rejection of claim 16.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–15  is/are rejected under 35 U.S.C. 103 as being unpatentable over JACOBSON US Patent No. 5,266,021 and in view of  MANSSON PG Publication No.  20190022936.
	As to claim 1, JACOBSON discloses an orientable nozzle assembly for an additive manufacturing system, comprising:
	an elbow (Figure 7a, bend at portion exiting 405) in fluid communication with an output of an extruder (405) of the additive manufacturing system (17:8–30) , the elbow having a first angle of bend (see Figure 7a)
	a nozzle (112) operably, the nozzle having a second angle of bend (portions associated with the remaining portions of the piping extending from 405 to 112).
	JACOBSON illustrates that the piping from 405 to 112 has a few connection points but fails to expressly state how they are connected. 
JACOBSON fails to disclose that the nozzle is coupled by a first flange and a second flange to the elbow and wherein the first flange and the second flange are rotatable relative to one another. 
MANSSON teaches a nozzle (200) with an angle of bend (Figure 1b at 401b), an elbow (401a), and rotatable flanges (Figure 2, 220) connecting the nozzle to the elbow. However, elbow 401a is not capable of being in fluid communication with an output of an extruder an additive manufacturing system (¶68). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of MANSSON's flanges with the general disclosure of JACOBSON at the two lines illustrated in the piping in Figure 7a for the benefit of enabling the an automatic and sealed rotation of the fluid from the extruder to the nozzle's outlet (as taught by MANSSON  at ¶73). 
	As to claims 2–12, the obvious incorporation of MANSSON's two flanges at each of the two lines in JACOBSON would also third and fourth flanges and the remaining dependent claims.( see also JACOBSON's bends). 
	As to claims 13–15, JACOBSON fails tot disclose these limitations. 
	MANSSON teaches a heater (420; ¶58) within a jacket (Figure 2).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MANSSON with the disclosure of JACOBSON for the benefit of keeping the polymer liquefied from its feed to its exit (as taught by MANSSON at ¶58). 
	The obvious incorporation of the teachings above would arrive at the limitation of claims 13–15. 
Allowable Subject Matter
Claims 16–20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indication claim 16 allowable is that the prior art fails to provide any teachings, suggestions, innovations, or other rationales to arrive at an additive manufacturing device having extruder mounted to an Cartesian gantry-type machine and orientable nozzle assembly included an elbow having a first angle of bend in fluid communication with an output extruder and the orientable nozzle assembly further includes a nozzle having operably coupled by a first flange and a second flange to the elbow, the nozzle having a second angle bend and the two flanges are rotatable relative to one another.

US 20170326793 illustrates visually similar additive manufacturing system having a syringe powered extruder (51) hooked up by flanges (40 and 38) to an orientable nozzle assembly (62) and a gantry type machine having a horizontal cross rail (24) and vertical ram (27). This apparatus addresses the same problem (¶3–5) but with a flexible hose (60). One of ordinary skill in the art would not of been motivated to modify the hose 62 have multiple bends on either side of two flanges because such a structure prevent the apparatus from being used with the positioning servomotor 44 (see Figure 4). 

    PNG
    media_image1.png
    818
    610
    media_image1.png
    Greyscale


Therefore, these two references fail to arrive at an additive manufacturing device having extruder mounted to an Cartesian gantry-type machine and an orientable nozzle assembly including an elbow having a first angle of bend in fluid communication with an output extruder and the orientable nozzle assembly further includes a nozzle having operably coupled by a first flange and a second flange to the elbow, the nozzle having a second angle bend and the two flanges are rotatable relative to one another.
The following prior art is relevant to the same technology but fails to remedy the above deficiencies:
US 20190091929's reconfigurable nozzle assembly;
US 20150367375's reconfigurable nozzle assembly (Figure 7A);
US 5633021's Figure 5's repositionable nozzle assembly;
US 3720479's pipes leaving the extruder in Figure 4B;
US 20060012174's flexible hose and connecting flanges;
US 20150183149's flanges upstream of an extruder (Figure 1);
US 1836336's rotating pipe joint that includes a flange ;
US 1985544's sandwiching flange pipe joints;
US 3114392 reconfigurable piping assembly illustrated in Figure 3; and
US 20170197346 teaches a nozzle (Figure 29's 2522; ¶123) use of heaters (2900).

Therefore, the prior art fails to arrive at an additive manufacturing device having extruder mounted to an Cartesian gantry-type machine and orientable nozzle assembly included an elbow having a first angle of bend in fluid communication with an output extruder and the orientable nozzle assembly further includes a nozzle having operably coupled by a first flange and a second .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743